Citation Nr: 1535895	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-35 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and schizophrenia. 

2. Basic eligibility for VA nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel









INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1976 to October 1978.  She had additional periods of active duty for training (ACDUTRA) from August 1975 to February 1976 and from October 1978 to October 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa denied entitlement to the benefits sought on appeal.

The issue of entitlement to service connection for a mental health condition, to include bipolar disorder and schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not have active military service during a recognized period of war.


CONCLUSION OF LAW

The Veteran does not meet the legal requirements for establishing basic eligibility for VA nonservice connected pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regulations governing VA's duties to notify and assist claimants are not applicable to the Veteran's claim for nonservice-connected disability pension because it a question of law as to whether the Veteran's service qualifies as wartime service for VA nonservice-connected pension benefits. See Manning v. Principi, 16 Vet. App. 534 (2002). The facts are not in dispute, and the case turns on interpreting the law, and no additional notification or assistance would change the outcome of this claim.

The Veteran claims entitlement to VA nonservice-connected pension benefits.  The law provides that VA shall pay to each Veteran of a period of war who meets the service requirements of this section (as prescribed in subsection (j) of this section) and who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct, pension at the rate prescribed by this section.  38 U.S.C.A. § 1521(a) (West 2014).

A veteran meets the service requirements of this section if he or she served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2014).

The term "period of war" is defined by statute.  38 U.S.C.A. § 101(11) (West 2014).  The "period of war," designated by statute, which is proximate to the Veteran's period of active duty is the "Vietnam Era" which began on February 28, 1961 (for those who served in the Republic of Vietnam) through May 7, 1975, inclusive.  The next war, the Persian Gulf War, did not begin until August 1990.  38 U.S.C.A. § 101(8), (9) (West 2014); 38 C.F.R. 3.2(d), (e) (2015).  

The Veteran served on active duty in the United States Navy from February 1976 to October 1978 with additional periods of ACDUTRA from August 1975 to February 1976 and from October 1978 to October 1980.  There is no evidence indicating she had any additional service.  The Veteran has not alleged any active duty service during a period of war. 

Lacking qualifying (i.e., wartime) service, the basic eligibility requirements for VA nonservice-connected pension benefits are not met and, indeed, cannot be met. 
The claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law, and not the evidence, is dispositive of a claim, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

Consideration has been given to the Veteran's statements regarding her various disabilities for which she is receiving Social Security Administration disability benefits.  Nonetheless, the Board cannot grant the Veteran's claim based on his alleged medical conditions and financial need because she does not have the requisite wartime service.  The lack of availability of these records at this time also has no bearing on the nonservice-connected pension issue.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (as long as a reasonable possibility exists that outstanding medical records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records).  


ORDER

The claim of entitlement to VA nonservice-connected pension benefits is denied.


REMAND

Correspondence received in October 2014 indicates that the Veteran "is receiving or has applied for Social Security and/or Supplemental Security Income Disability Benefits" in part based on her mental health condition.  Medical records considered by Social Security pertinent to her claim have not been obtained.  As these outstanding SSA medical and administrative records are likely to have relevance to the current claim on appeal, the case should be remanded to the AOJ, who should then undertake the appropriate actions to contact the SSA and attempt to obtain copies of its decision and the medical records considered by the SSA as they pertain to the Veteran's SSDI claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (as long as a reasonable possibility exists that outstanding medical records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records).  See also Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); Clarkson v. Brown, 4 Vet. App. 565 (1993).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Social Security Administration (SSA) and request to be provided with copies of the Veteran's medical records in the SSA's possession pertaining to her claim for SSDI benefits, including the SSA decision and related administrative documents.  Copies of all documented attempts by VA to obtain these outstanding SSA medical records and SSA's responses to these queries must be associated with the Veteran's claims file.  If the SSA records are not available, the SSA should provide to VA a written response presenting the official reason/reasons why these records are unavailable.

2. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim should be adjudicated on the merits following review of all relevant evidence associated with the claims file.

If the benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


